Citation Nr: 0604317	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-10 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for residuals of a left 
great toe injury, claimed as a broken left great toe.

4.  Entitlement to an increased disability rating for 
service-connected degenerative joint disease of the left 
shoulder, currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Barbara S. Girard, Attorney at 
Law




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to April 
1988.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center in Wichita, Kansas (the RO).  

Procedural history

In the September 2002 RO rating decision, service connection 
was denied for a neck disability, a back disability, and a 
broken toe.  The RO granted the veteran's claim of 
entitlement to service connection for degenerative joint 
disease of the left shoulder and assigned a 10 percent 
rating.  The veteran filed a timely notice of disagreement, 
and the RO issued a statement of the case (SOC) in January 
2004.  The veteran perfected an appeal by filing a timely 
substantive appeal in March 2004.  

In September 2004, the veteran's attorney submitted 
additional medical evidence to the Board and waived initial 
RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) 
(2005).  

In September 2004, the Board denied the veteran's motion to 
advance this appeal on its docket.  See 38 C.F.R. § 20.900(c) 
(2005).




FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that an in-service injury or disease with a 
resultant back disability took place, and the competent 
medical evidence does not indicate that arthritis of the 
lumbar or dorsal spine was diagnosed in service or within one 
year after the veteran's separation from active service.

2.  Competent medical evidence does not support a finding 
that a neck disability, to include degenerative joint disease 
of the cervical spine, currently exists, and the competent 
medical evidence does not indicate that arthritis of the 
cervical spine was diagnosed in service or within one year 
after the veteran's separation from active service.

3.  Competent medical evidence does not support a finding 
that a left great toe disability, to include as a residual of 
an in-service left great toe injury, currently exists.

4.  The veteran's degenerative joint disease of the left 
shoulder is manifested by forward elevation to 155 degrees or 
more, abduction to 140 degrees or more, and external and 
internal rotation to 80 degrees or more.  The left shoulder 
disability has been manifested by fatigability and a lack of 
endurance for repetitive forward flexion, weakness, and 
decreased upward strength in the left upper extremity.


CONCLUSIONS OF LAW

1.  A back disability, to include degenerative joint disease, 
was not incurred in or aggravated by service, and may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A neck disability, to include degenerative joint disease 
of the cervical spine, was not incurred in or aggravated by 
service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  A left great toe disability, to include as a residual of 
an in-service left great toe injury, was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

4.  The criteria for the assignment of a disability rating in 
excess of the currently assigned 10 percent disability rating 
for degenerative joint disease of the left shoulder have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5201 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for three disabilities.  
He also seeks an increased rating for his service-connected 
degenerative joint disease of the left shoulder.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The current standard of review is as follows.  After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the 
January 2004 SOC of the relevant law and regulations 
pertaining to his claims.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters dated in 
October 2001 and July 2003, whereby the veteran was advised 
of the provisions relating to the VCAA, to include advising 
him of what the evidence must show to establish service 
connection for his claimed disabilities and of the need for 
evidence that his degenerative joint disease of the left 
shoulder had gotten worse.  Accordingly, he was told of the 
information and any medical or lay evidence not previously 
provided to VA that is necessary to substantiate the claims.  
As for the evidence to be provided by the veteran, he was 
told to inform VA of medical evidence pertaining to his 
disabilities and to submit VA Form(s) 21-4142, Authorization 
and Consent to Release Information to the Department of 
Veterans Affairs (VA), for each non-VA doctor and medical 
care facility that treated him for his claimed disabilities.

In addition, in the October 2001 VCAA letter, the veteran was 
informed that VA would provide medical examination or get a 
medical opinion if VA decided that it was necessary to make a 
decision on his claim.  [An examination regarding the left 
shoulder disability was completed later in August 2002.]  

With regard to evidence that VA would attempt to obtain on 
his behalf, the veteran was advised that VA was responsible 
for getting relevant records from any Federal agency, to 
include records from the military, VA medical centers 
(including private facilities where VA authorized treatment), 
and the Social Security Administration.  The veteran was also 
told that VA make reasonable efforts to get relevant records 
not held by a Federal agency, including records from state 
and local governments, private doctors and hospitals, and 
current or former employers.

The veteran was specifically advised by VA in the October 
2001 and July 2003 letters that he could submit non-VA 
medical records.  Moreover, he was informed that "[i]t's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  July 2, 2003, letter, page 4 
(emphasis in the original).  These requests were unlimited; 
that is, it can reasonable be read to encompass any and all 
evidence in the veteran's possession.  Thus, the VCAA letter 
complied with the requirement of 38 C.F.R. § 3.159(b)(1) to  
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claims because the 
letter informed the veteran that he could submit or identify 
evidence other than what was specifically requested by VA.  
Moreover, the January 2004 SOC included the "give us 
everything you've got language" contained in 38 C.F.R. 
§ 3.159(b)(1).  See the SOC, page 3.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

The Board further notes that even though the October 2001 and 
July 2003 VCAA letters requested a response by within 30 days 
from the date of those letters, the letters also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  One year has elapsed 
since the October 2001 and July 2003 VCAA letters.

The Board is of course aware of the decision of the Court's 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
this case, the claims for service connection for a neck 
disability, a back disability, and a toe disability were 
adjudicated by the RO in September 2002, after the October 
2001 VCAA letter.  Therefore, the timing of the VCAA notice 
is not at issue with regard to those claims.

As for the increased rating claim, although the RO assigned a 
disability rating in September 2002, prior to the issuance of 
the VCAA letter in July 2003, a previous VCAA letter was 
provided to the veteran in October 2001.  That VCAA letter of 
necessity dealt with the veteran's service connection claim, 
which was granted in September 2002.  Nonetheless, it is 
applicable to the subsequently raised increased rating claim 
as well.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).   

In any event, the increased rating claim was readjudicated by 
the RO in the January 2004 SOC, and the veteran and his 
representative were allowed the opportunity to present 
evidence and argument in response.  The Board accordingly 
finds that there is no prejudice to the veteran in the timing 
of any VCAA notice.  Moreover, the veteran has not alleged 
any prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) [timing errors such as this do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it].

The veteran has been represented by an attorney, who is 
presumed to be conversant with the VCAA.  Indeed, as 
indicated in the Introduction, the veteran's attorney sent 
evidence directly to the Board with appropriate waiver of RO 
consideration.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an outcome of this 
case, additional notice under the VCAA is not required.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that all relevant evidence necessary for an 
equitable resolution of these issues has been identified and 
obtained, to the extent possible.  The evidence of record 
includes service medical records, VA medical records, and a 
report of VA examination, which will be described below.

The Board observes that the veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims for service connection for back, neck, and left great 
toe disabilities and that a medical opinion regarding the 
etiologies of those claimed disabilities has not been 
obtained.  However, for reasons explained immediately below, 
such an examination and medical opinion are not necessary.  

As will be discussed below, there is already medical evidence 
that the veteran currently has a back disability.  The record 
is missing critical evidence of an in-service disease or 
injury, and the veteran's claim for service connection for a 
back disability is being denied on that basis.  The outcome 
of this issue thus hinges on matters other than those which 
are amenable to VA examination and medical opinion.  
Specifically, resolution of the claim of entitlement to 
service connection for back disability hinges upon whether 
the veteran had a back disease or injury in service.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence such as the service medical 
records.

As explained in greater detail below, the outcome of the 
claim of service connection for a back disability hinges on 
what occurred, or more precisely what did not occur, during 
service.  In the absence of evidence of in-service disease or 
injury, referral of this case for an opinion as to etiology 
would in essence place the examining physician in the role of 
a fact finder. This is the Board's responsibility.  In other 
words, any medical opinion which provided a nexus between the 
veteran's claimed disability and his military service would 
necessarily be based solely on the veteran's uncorroborated 
assertions regarding what occurred in service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value. See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.  In the 
absence of evidence of the in-service incurrence of a back 
injury or disease, there is no need for a medical nexus 
opinion.

The Board points out that the facts of this case are 
different than the facts in Charles v. Principi, 16 Vet. App. 
370 (2002), in which the Court held that VA erred in failing 
to obtain a medical nexus opinion where evidence showed 
acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of the in-service incurrence of a back disease or 
injury.

As stated above, the VCAA provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the record does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  In this case, as will be discussed in more 
detail below, the Board concludes that because the evidence 
does not show a current neck or toe disability, an 
examination or nexus opinion is not necessary to reach a 
decision on those claims.

In the absence of evidence of a current disability upon which 
a medical examiner could base a nexus opinion, any such 
opinion would not aid the Board in its decision or benefit 
the veteran.  Under the circumstances presented in this case, 
a remand for such examination and opinion would serve no 
useful purpose because such examination is not "necessary."  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  See also 38 U.S.C.A. § 
5103A(a)(2) (West 2002).

Under the circumstances presented in this case, a remand 
ordering a medical examination or a medical opinion with 
regard to the claims of service connection for back, neck, 
and left great toe disabilities would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
[strict adherence to law does not dictate unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of result in a case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to veteran].  Accordingly, the Board has 
determined that a medical examination and opinion are not 
necessary in the instant case.

The Board notes that the veteran reported that he received 
treatment at the VA Medical Center in Wichita, Kansas, in 
2001 and 2002.  The RO requested those records for that 
specific period from the VA medical center, but that facility 
did not send any records from that period.  It does not 
appear that there are any outstanding records from that 
facility for that period.  In any event, neither the veteran 
nor his representative has specifically alleged that records 
from that facility during that time period would provide 
evidence regarding the critical elements discussed below that 
are missing in the veteran's claims, that is, evidence 
regarding a current toe disability, evidence showing the 
incurrence of an in-service back or neck injury or disease, 
and treatment of a left shoulder disability.  See Brock v. 
Brown, 10 Vet. App. 155, 161-2 (1997) [VA is not obligated to 
obtain records which are not pertinent to the issue on 
appeal.]

Moreover, VA medical records reflect that the veteran applied 
for and was denied Social Security disability benefits.  
Neither the veteran nor the veteran's representative has 
indicated that those records provide evidence regarding his 
left shoulder disability, evidence regarding a current toe 
disability, or evidence showing the incurrence of an in-
service back or neck injury or disease.  Therefore, a remand 
to obtain records from the Social Security Administration is 
not necessary, as they are not pertinent to his claims.  See 
Brock and Soyini, both supra.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  He has 
retained the services of an attorney.  See 38 C.F.R. § 3.103 
(2005).  The veteran has not expressed a desire to have a 
personal hearing.  

Accordingly, the Board will proceed to a decision on the 
merits.

Service connection claims

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2005).

Analysis

1.  Entitlement to service connection for a back disability.

With respect to Hickson element (1), current disability, 
there is medical evidence that the veteran has a current 
lumbar spine disability, diagnosed as disc bulging at L4-L5 
and L5-S1, degenerative osteoarthritis of the lower lumbar 
spine, lumbar spondylosis, and chronic low back pain.  See VA 
treatment records dated 2002 through 2004.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, the Board will separately address disease 
and injury. 

With respect to in-service disease, Hickson element (2) is 
not met with respect to disease.  A review of service medical 
records reveals no evidence of disc bulging at L4-L5 or L5-
S1, degenerative osteoarthritis of the lower lumbar spine, 
lumbar spondylosis, or chronic low back pain in service, nor 
is there any reference to any other lumbar spine or other 
back disability.  The Board additionally observes that it is 
obvious that arthritis was not diagnosed until 2002, so the 
statutory presumption contained in 38 C.F.R. §§ 3.307 and 
3.309 is not for application. 
  
As to an in-service injury, for the reasons expressed 
immediately below, the Board finds that the evidence of 
record, as a whole, does not support the veteran's apparent 
contention that he sustained a back injury in service.    

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

The veteran's service medical records are negative as to any 
suggestion of a back injury.  In particular, while the 
veteran injured his left shoulder in October 1987 
(an injury for which service connection has in fact been 
granted), there is no indication that he injured his back at 
that time.  

The medical evidence shows the first diagnosis of a back 
disability was made in 2002, a number of years after the 
veteran left military service.  Significantly, the medical 
evidence reflects that in 2003 the veteran dated the onset of 
his back symptomatology to a post service work-related injury 
over a decade after he left military service.  The veteran 
first filed a claim for service connection for a back 
disability in August 2001, which was the first time he 
suggested that he had a back injury in service.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) [a veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim].

The lack of any reference to a back injury for over a decade 
after service, the reporting of symptomatology being related 
to a work-related back injury that occurred at least 11 years 
after service, the first diagnosis of a back disability being 
made 14 years after service, and the lack of evidence of a 
back injury other than the veteran's own assertion are 
themselves evidence which tends to show that a back injury 
was not sustained in service.  See Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact].

In short, the service medical records show no back disability 
or injury.  The Board finds this contemporaneous evidence 
from the veteran's military service to be far more persuasive 
that the veteran's own recent assertion to the effect that he 
sustained a back injury in service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  
Such records are more reliable, in the Board's view, than the 
veteran's unsupported, self-serving assertion of events now 
over 13 years past, made in connection with his claim for 
monetary benefits from the government.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Because the record as a whole clearly demonstrates that there 
was no back injury or disease in service, and the veteran 
never mentioned such an injury until he brought up the 
subject in connection with his claim for VA benefits over 13 
years after active service, the Board finds that his recent 
assertion in his August 2001 claim lacks credibility and 
probative value.  Hickson element (2) has not been met, and 
the veteran's claim fails on that basis. 

The Board additionally observes in passing that in the 
absence of an in-service incurrence or aggravation of a 
disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  Such is the case 
here.  

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disability of the back 
and his military service, his assertion is not probative of a 
nexus between the condition and military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 38 
C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]; see also Voerth v. West, 
13 Vet. App. 117, 119 (1999) [unsupported by medical 
evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service].  The 
veteran's lay opinion is therefore entitled to no weight of 
probative value.

Implicit in the veteran's presentation is the contention that 
his lumbar spine problems began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  
See Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 
3.303(b).  However, as has been discussed in some detail in 
connection with element (2), there is no disability diagnosed 
in service and the objective evidence of record establishes 
the onset of low back symptoms at the earliest in 2000, over 
11 years after service.  Moreover, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology is not demonstrated in 
this case.
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current lumbar spine 
disability to service.  Hickson element (3) has also not been 
satisfied.

In summary, in the absence of the required Hickson second and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for a back disability.  The benefit sought on 
appeal is accordingly denied.

2.  Entitlement to service connection for a neck disability.

With respect to Hickson element (1), current disability, the 
evidence shows that the veteran does not have a neck 
disability.  VA examination and treatment records do not 
reflect a diagnosis of a neck disability, even though the 
neck has been examined as part of general physical 
examinations.  

While some cervical adenopathy was found on a physical 
examination in January 2003, a neck disability was not 
diagnosed at that time.  [Cervical adenopathy is "swelling 
of lymph glands of the neck."  See ZN v. Brown, 6 Vet. App. 
183, 187 (1994).]  In any event, by March 2003, no cervical 
adenopathy was present.  

To the extent that the veteran is himself asserting that he 
in fact does have a current neck disability, it is now well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis of a disability.  See Espiritu, 
supra.  Any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

A careful review of the evidence reveals that in that every 
instance where a neck disability is referenced in the medical 
records, such information emanated from the veteran himself.  
Specifically, in June 2002, the veteran reported on two 
occasions a diagnosis of arthritis of the neck.  However, 
these assertions by the veteran are not competent medical 
evidence of a current diagnosis of arthritis of the cervical 
spine.
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ["a bare 
transcription of a lay history is not transformed into 
'competent medical evidence' merely because the transcriber 
happens to be a medical professional"]; see also Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).

The veteran's complaint of intermittent neck pain made in 
June 2002 is not evidence of a current disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) [pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted].

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of competent medical diagnosis of a neck disability, 
service connection may not be granted.  The veteran has had 
ample opportunity to submit competent medical evidence of a 
current neck disability, and he failed to do so.  See 
38 U.S.C.A. § 5107(a) (West 2002) [it is a claimant's 
responsibility to support a claim for VA benefits].
  
For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for a 
neck disability  fails on that basis alone.  

For the sake of completeness, the Board will address the 
remaining Hickson elements, in-service incurrence or 
aggravation of injury or disease, and medical nexus.

With respect to Hickson element (2), in-service incurrence or 
aggravation of injury or disease, the veteran's service 
medical records are utterly negative as to any suggestion of 
a neck injury.  In particular, while the veteran injured his 
left shoulder in October 1987, there is no indication that he 
injured his neck at that time.  Hickson element (2) has not 
been met.
 
In this case, no competent medical nexus exists with respect 
to the claimed neck disability.  It is clear that in the 
absence of a current diagnosis of a neck disability, as well 
as any medical evidence of in-service disease or injury, a 
medical nexus opinion would be an impossibility.  

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed disability and his 
military service, his statements are not probative of a nexus 
between the claimed disability and military service.  See 
Espiritu, supra; see also Voerth, supra.

As was discussed above, another means of establishing nexus 
to service is continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b) (2005).  The veteran appears to be contending that 
he has had neck symptoms continually after service. However, 
as discussed above there is no objective medical evidence of 
chronic neck problems in service, nor has a neck disability 
been diagnosed in service or after service.  Supporting 
medical evidence is required.  See Voerth, 13 Vet. App. at 
120-21 (1999) Such evidence is lacking in this case.  
Continuity of symptomatology after service is therefore not 
demonstrated.

Accordingly, Hickson element (3) has also not been met.

In summary, in the absence of all three required Hickson 
elements, the Board concludes that a preponderance of the 
evidence is against the claim of entitlement to service 
connection for a neck disability.  The benefit sought on 
appeal is accordingly denied.

3.  Entitlement to service connection for residuals of a left 
great toe injury, claimed as a broken left great toe.

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that any residuals of 
the in-service left great toe injury exist.  Specifically, 
there is no objective evidence of a left great toe disorder; 
recent VA treatment records do not reflect a diagnosis of a 
left great toe disorder, and the veteran himself has provided 
no evidence of same.  

To the extent that the veteran is himself asserting that he 
in fact does have current residual disability stemming from a 
left great toe injury in service, any such statements offered 
in support of the veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu  and Cromley, both supra.  The veteran has had ample 
opportunity to submit competent medical evidence of residuals 
of the in-service left great toe injury, and he failed to do 
so.

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
cases cited by the Board above, as well as the decision of 
the United States Court of Appeals for the Federal Circuit in 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the 
absence of evidence of a diagnosed residual of a left great 
toe injury, Hickson element (1) is not met and service 
connection may not be granted for this disorder on this basis 
alone.

For the sake of completeness, the Board will address the 
remaining Hickson elements, in-service incurrence or 
aggravation of injury or disease, and medical nexus.

Moving to Hickson element (2), in-service incurrence or 
aggravation of injury or disease, the evidence of record does 
show an in-service incurrence of a toe injury.  In September 
1985, the veteran complained of left foot pain following a 
football game.  A physical examination revealed tenderness 
over the metatarsophalangeal joint of the left great toe.  
The initial diagnosis was a fracture of the sesamoid of the 
left foot.  X-rays of the left foot taken in September 1985 
subsequent to the physical examination, however, revealed no 
fracture and a normal sesamoid bone.  

Accordingly, in-service incurrence of an injury to the left 
great toe has been shown; Hickson element (2) is satisfied to 
that extent.

[The Board notes that the veteran asserted in his August 2001 
claim that he broke a toe in service.  This assertion is not 
correct.  Although a broken toe was initially suspected, such 
was not confirmed by subsequent x-rays.  There was also no 
mention of any residuals of the left great toe injury in any 
subsequent service medical records.]  
  
Turning to element (3), no competent medical nexus exists 
with respect to the claimed toe disability.  It is clear that 
in the absence of a current diagnosis of a toe disability, a 
medical nexus opinion would be an impossibility.  

As was discussed above, another means of establishing nexus 
to service is continuity of symptomatology.  See 38 C.F.R. 
§ 3.303(b) (2005).  The veteran appears to be contending that 
he has had left great toe symptoms continually after service.  
However, as discussed above there is no objective medical 
evidence of chronic left great toe problems in service, nor 
has a left great toe disability been diagnosed after service.  
Supporting medical evidence is required.  See Voerth, 13 Vet. 
App. at 120-21 (1999).  Such evidence is lacking in this 
case.  Continuity of symptomatology after service is 
therefore not demonstrated.

Thus, Hickson element (3) has not also been met.

In summary, in the absence of required Hickson first and 
third elements, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to service 
connection for residuals of a left great toe injury, claimed 
as a broken toe.  The benefit sought on appeal is accordingly 
denied.

4.  Entitlement to an increased disability rating for 
degenerative joint disease of the left shoulder, currently 
rated as 10 percent disabling.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.

Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2005) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2005).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2005).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the VA Rating Schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2005).



Specific rating criteria

The veteran's service-connected degenerative joint disease of 
the left shoulder is currently rated under Diagnostic Code 
5010 [arthritis due to trauma].  Trauma-induced arthritis, 
substantiated by X-ray findings, shall be rated as 
degenerative arthritis under Diagnostic Code 5003.   

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  For the purpose of rating disability from 
arthritis, the shoulder is a major joint.  38 C.F.R. § 4.45 
(2005).

In this case, the appropriate joint involved, the left 
shoulder, is evaluated under Diagnostic Code 5201, limitation 
of motion of the arm.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).  

The veteran is right-handed.  Diagnostic Code 5201 [arm, 
limitation of motion of] provides for the following levels of 
disability for the minor upper extremity: to 25 degrees from 
side, a 30 percent rating; midway between side and shoulder 
level, a 20 percent rating; and at shoulder level, a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201 
(2005).

Normal forward elevation (flexion) and abduction of the 
shoulder is from 0 degrees to 180 degrees; full range of 
internal and external rotation is from 0 to 90 degrees.  See 
38 C.F.R. § 4.71, Plate I (2005).

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

Assignment of diagnostic code

The veteran's left shoulder arthritis has been rated by the 
RO under Diagnostic Code 5010 [traumatic arthritis].  As 
noted above, arthritis is rated under Diagnostic Code 5003, 
which in turn is rated based on limitation of motion of the 
shoulder.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).
    
It is clear that the veteran has arthritis of the left 
shoulder, which has been confirmed by x-rays.  His principal 
complaints involve pain and limitation of motion.  The 
shoulder joint is not ankylosed.  Ankylosis is the immobility 
and consolidation of a joint due to disease, injury or 
surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 
(1992) [citing Saunders Encyclopedia and Dictionary of 
Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  

VA X-rays taken in September 2003 revealed no fracture or 
dislocation.  The veteran has no complaints of dislocation.  

Based on this record, the Board believes that Diagnostic 
Codes 5010, 5003 and 
5201 are the most appropriate.  The veteran and his 
representative have not contended otherwise.

Schedular rating

The veteran's left shoulder disability is currently assigned 
a 10 percent rating under Diagnostic Code 5003 based on x-ray 
evidence of arthritis, because the RO determined that 
limitation of motion of the left shoulder is noncompensable 
under the schedular criteria.

The medical evidence shows that the veteran has a slight 
limitation of motion of the left shoulder with complaints of 
pain on motion at the extremes of motion.  VA treatment 
records dated from 2003 to 2004 reflect that forward 
elevation was to 155 degrees or more, that abduction was to 
140 degrees or more, and that external and internal rotations 
were to 80 degrees or more.  These treatment records show 
complaints of pain at the extremes of motion.  At the August 
2002 VA examination, the range of motion in the left shoulder 
was the following: forward elevation was to 180 degrees with 
pain at 175 to 180 degrees; abduction was to 180 degrees with 
pain at 175 to 180 degrees; external rotation was to 80 
degrees with pain at 75 to 80 degrees, and internal rotation 
was to 80 degrees.  

Although some limitation of motion of the shoulder, and thus 
the arm, has been objectively demonstrated on physical 
examination, such limitation of motion (forward elevation to 
155 degrees and abduction to 140 degrees versus the normal 
180 degrees) does not approximate that which would allow for 
a 20 percent rating (90 degrees).

Based on this medical evidence, the Board agrees with the 
RO's assessment that a 10 percent rating is warranted under 
Diagnostic Code 5003 based on x-ray evidence of arthritis 
without compensable limitation of motion.



DeLuca considerations

As discussed above, when a diagnostic code provides for 
compensation based solely on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 must also be 
considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Those sections allow for the assignment of additional 
disability based on functional loss due to pain.  While the 
veteran complains of pain in the left shoulder, it is 
important to emphasize that the Rating Schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  

At the August 2002 VA examination, the examiner reported that 
the veteran had intermittent pain and a slight decrease in 
range of left upper extremity motion.  However, even though 
the veteran has complained of pain on use in the left upper 
extremity and some limitation in reaching up in comparison 
with the his right upper extremity, VA treatment records from 
2003 and 2004 reflect that the veteran's left shoulder was 
"very muscular", and that it appeared that he did regular 
muscle development training.  In particular, in November 2003 
the veteran reported that he had a history of weight lifting; 
biceps muscle and tendon areas were assessed as being normal.

At the August 2002 VA examination, the upward strength in the 
left upper extremity was 3/5 and the strength with downward, 
outer, and inner motions was 5/5.  With regard to range of 
motion or joint function being additionally limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
use, the veteran had fatigability and a lack of endurance for 
repetitive forward flexion in the left upper extremity.  He 
tired after 8 to 10 repetitions in the left upper extremity, 
whereas he was able to do over 15 repetitions in the right 
upper extremity.  There was weakness in the left shoulder 
joint.        
  
The Board has carefully considered the evidence of record.  
Although there has been demonstrated some fatigability and a 
lack of endurance for repetitive forward flexion, as well as 
weakness and decreased upward strength in the left upper 
extremity, there is no support in the record for an increased 
rating, above the currently assigned 10 percent, based on 
objective clinical evidence of functional loss due to pain, 
weakness, fatigue, incoordination, or lack of endurance.  
Simply put, the veteran's demonstrated functional loss is 
minimal.  It appears that he is body builder, and on 
examination he  was still able to do 8 to 10 repetitions of 
forward flexion without tiring.  Also, in February 2004, he 
reported that he was able to do shoveling.  Moreover, the 
most recent findings, in 2003 and 2004, do not show any 
weakness or fatigability.  

In short, the 10 percent rating which is currently assigned 
encompasses the identified symptoms, to include pain, some 
limitation of motion, some weakness, and some fatigability 
and lack of endurance, and adequately compensates the veteran 
for any functional impairment attributable to his 
degenerative joint disease of the left shoulder.  See 38 
C.F.R. § 4.1, 4.10 (2005).  The medical and other evidence 
does not demonstrate functional loss which would enable the 
Board to assign additional disability under 38 C.F.R. §§ 
4.40, 4.45, and/or 4.59.

Fenderson considerations

The veteran has appealed the initial disability rating 
assigned by the RO in the September 2002 rating decision.  In 
this case, the Board finds that at no time since the 
effective date of service connection, August 13, 2001, has 
the veteran's degenerative joint disease of the left shoulder 
met or nearly approximated the criteria for a 20 disability 
rating.  The medical evidence over the years has not shown 
that the left shoulder is manifested by limitation of forward 
elevation or abduction to 90 degrees even with consideration 
of functional loss.  There does not appear to have been 
either an appreciable worsening of or diminution of symptoms 
at any time since service connection was awarded.  
Accordingly, the Board concludes that staged ratings are not 
for application in this case.

Extraschedular evaluation

The Board notes in passing that neither the veteran nor his 
attorney has in connection with this appeal indicated, nor 
presented evidence to support the premise, that his service-
connected left shoulder disability results in marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See 38 C.F.R. § 3.321(b) 
(2005) [extraschedular rating criteria].  Accordingly, in the 
absence of the matter being raised by the veteran or 
adjudicated by the RO, the Board will not address the 
veteran's entitlement to an extraschedular rating.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In the event the veteran believes that an exceptional or 
unusual disability picture is present which warrants 
consideration of an extraschedular rating by appropriate VA 
officials, he may raise this matter with the RO.

Conclusion 

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased disability rating for his service-connected 
degenerative joint disease of the left shoulder.  The claim 
is therefore denied.







	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a back disability is denied.

Service connection for a neck disability is denied.

Service connection for residuals of a left toe injury, 
claimed as a broken toe, is denied.

An increased disability rating for service-connected 
degenerative joint disease of the left shoulder is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


